Opinion issued January 26, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00856-CR
———————————
in re Thomas Lee Fifer, Relator

 

 
On Appeal from the 184th District Court
Harris County, Texas
Trial Court Case No. 1117100

 

 
MEMORANDUM OPINION
          Relator,
Thomas Lee Fifer, has filed, pro se, a petition for writ of mandamus, contending
that the trial court abused its discretion in not considering his “Motion
Requesting for Enforcement of the Judgment Pursuant to Tex. R. App. P. 51.2”
and not rendering judgment “in compliance with the mandate issued by the [First]
Court of Appeals as modified.”   We deny the petition for writ of mandamus.
PER CURIAM
Panel
consists of Justices Jennings, Massengale, and Huddle.
Do
not publish.  TEX .
R. APP. P. 47.2(b).